United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2584
                                   ___________

United States of America,               *
                                        *
              Appellee,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
John White,                             *
                                        * [UNPUBLISHED]
              Appellant.                *
                                   ___________

                             Submitted: February 14, 2011
                                Filed: February 28, 2011
                                 ___________

Before RILEY, Chief Judge, WOLLMAN and BYE, Circuit Judges.
                              ___________

PER CURIAM.

      John White pleaded guilty to possession of a stolen firearm in violation of 18
U.S.C. §§ 922(j) and 924(a)(2). The district court1 sentenced White to sixty-three
months of imprisonment, followed by three years of supervised release. After
completing his term of imprisonment, White violated multiple conditions of
supervised release, which resulted in a modification of conditions by the district
court. Subsequent to his fourth violation of supervised release, the district court
sentenced White to ten months of incarceration, followed by two months of

      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
supervised release. White appeals, contending the ten-month term of incarceration
is greater than necessary to accomplish the goals of sentencing and supervision, and
is therefore unreasonable. We affirm.

       White is a paranoid schizophrenic who struggles with borderline intellectual
functioning and alcoholism. The instant violation occurred after he began to feel
paranoid while residing at a halfway house. Believing that other residents were
tampering with his food and wishing him harm, White left the halfway house without
permission. He was eventually found drunk in an individual’s back yard and arrested.
At the revocation hearing, White admitted to violating conditions of his supervised
release. Sympathetic to White’s condition, the district court engaged in a lengthy
discussion with White about how to best address his mental health issues and the
danger he posed to himself and the community. The court concluded there had to be
a consequence for White’s conduct, and it sentenced him to ten months’
imprisonment, followed by two months’ supervised release in order to allow White
to properly transition back into the community.

       White contends the district court abused its discretion by imposing an
unreasonable sentence of ten months’ incarceration. He argues the court gave
insufficient weight to the role his mental health played in his violation because he
absconded due to his paranoid and delusional beliefs that other residents intended to
harm him. Moreover, White asserts the court overvalued the need to sanction him in
the offense, in that a lesser sentence could have provided an equally meaningful
consequence without being greater than necessary.

       “‘We review a challenge to the reasonableness of a sentence for abuse of
discretion.’” United States v. Price, 542 F.3d 617, 622 (8th Cir. 2008) (quoting
United States v. Starr, 533 F.3d 985, 1003 (8th Cir. 2008)). “‘A district court abuses
its discretion and imposes an unreasonable sentence when it fails to consider a
relevant and significant factor, gives significant weight to an irrelevant or improper

                                         -2-
factor, or considers the appropriate factors but commits a clear error of judgment in
weighing those factors.’” United States v. Asalati, 615 F.3d 1001, 1006 (8th Cir.
2010) (quoting United States v. Kreitinger, 576 F.3d 500, 503 (8th Cir. 2009)).

       We conclude the district court’s revocation sentence is not unreasonable. First,
the court sentenced White within the advisory Guidelines range of 8-14 months. See
United States v. Bauer, 626 F.3d 1004, 1010 (8th Cir. 2010) (“Where, as here, the
sentence imposed is within the advisory guideline range, we accord it a presumption
of reasonableness.”). The court thoroughly considered the relevant factors under 18
U.S.C. § 3553(a) in reaching its sentencing determination, including White’s history
and characteristics and the nature and circumstances of the offense. The court also
considered the need for the sentence imposed to reflect the seriousness of the offense,
provide just punishment and adequate deterrence, protect the public, and provide
White with the most appropriate correctional setting. Contrary to White’s argument,
the court, which had long-standing familiarity with White, was sensitive to his mental
health issues, going so far as to continue the revocation hearing for two weeks to
explore White’s current mental condition and any correctional placement options that
might best suit his needs. Under these circumstances, we cannot say the court abused
its discretion in sentencing White to ten months’ imprisonment. See United States
v. Larue, 376 Fed. Appx. 645, 647 (8th Cir. 2010) (unpublished per curiam) (holding
a within-Guidelines sentence was not substantively unreasonable where the district
court considered the defendant’s criminal history and health condition in light of the
§ 3553(a) factors).

      We affirm the district court’s sentence.
                      ______________________________




                                         -3-